Citation Nr: 0830254	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  03-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
February 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In December 2004, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.


FINDING OF FACT

The preponderance of the probative evidence indicates that 
PTSD is not related to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159(c), 3.303 (2007), 
§ 3.159(b), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In an August 2001 pre-
decision letter, VA notified the veteran of the information 
and evidence needed to substantiate and complete a claim, to 
include notice specifically tailored to a PTSD claim, notice 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  A March 
2006 letter provided adequate notice of how disability 
ratings and effective dates are assigned in the event service 
connection is granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The January 2005 and the March 2006 
letters, combined, met the requisite statutory notice 
requirements.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim.  Further, following issuance of 
the March 2006 letter, the claim was readjudicated, as shown 
in the January 2008 Supplemental Statement of the Case.  The 
veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION 
(DSM-IV) as the governing criteria for diagnosing PTSD.
 
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  
 
If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

Analysis

The veteran's primarily claimed stressor, asserted by the 
veteran as the etiology of his claimed PTSD, is a battery in 
1971, when he was beat up.  In a March 2003 statement, the 
veteran also asserted that his company commander in basic 
training earmarked him for constant harassment after the 
veteran purportedly scored high enough to qualify for the 
Naval College in Annapolis, MD, presumably referring to the 
U.S. Naval Academy.  The veteran stated that shortly after 
learning of that "achievement," the commander called the 
veteran into his office and asked the veteran if he thought 
he was officer material, and if he thought he was better man 
than the commander?  The veteran reported that he answered 
yes.  

The veteran stated that the commander then resolved to 
prevent the veteran from ever going to the academy, and to 
make the veteran's life difficult for the rest of his basic 
training.  The veteran claims that then a bully was assigned 
to beat up the veteran and otherwise harass him; and that his 
head was covered and he was beaten by a group of sailors.  
All of this continued until the veteran decided to fight back 
and prevailed in one-on-one fisticuffs and the bully backed 
off.

The veteran reported another group of stressors that occurred 
following basic training, which were associated with his 
assignment to two ships, the USS John F. Kennedy and the USS 
Santa Barbara.  The veteran reported that during assignment 
to the USS John F. Kennedy, he was exposed to the following 
stressors.  He witnessed the death of another sailor due to a 
flight deck accident, in which a cable snapped and took off 
half the sailor's face.  On another occasion, a sailor was 
performing maintenance in the cockpit of an aircraft when the 
veteran walked past the plane and the sailor raised up and 
looked at him.  As he stood erect his tool belt caught the 
handle of the ejection seat and caused it to activate.  The 
veteran stated the sailor was splattered against the ceiling.  
The veteran blamed himself for the sailor's death.  On 
another occasion, a group of sailors locked the veteran in 
the main condenser room and started filling it with water.  
He asserts he nearly drowned before he was able to escape.  
The veteran reported that while assigned to the USS Santa 
Barbara, he was singled out and deliberately injured when 
someone jumped on his left arm during a pickup football game.  

Service treatment records are negative for any entries 
related to complaints, findings, or treatment for any 
acquired mental disorder.  Service medical records do contain 
medical evidence of a physical injury pertinent to the claim 
on appeal.  Specifically, he was treated in September 1971 
for a hematoma and swelling of the left eye.  The treatment 
record shows that the veteran had been found unconscious, and 
when seen for treatment, he seemed to be scared of someone.  
He reported that he had been beaten up; and he stated that 
"they are going to get me, I must leave."  The veteran 
reported complaints of having double vision.  The treatment 
provider found that the veteran was very confused, 
frightened, and scared.

Due to a football injury, the veteran underwent a Medical 
Evaluation Board examination in June 1974.  The Report Of 
Examination For A Medical Evaluation Board notes the 
psychiatric area was assessed as normal.  The football injury 
to the veteran's left arm ultimately left him physically 
unfit to perform the duties commensurate with his grade and 
rating, as he was assessed as having lost a significant 
degree of range of motion.  He was medically discharged.  
Nothing in the claims file including service treatment 
records related to the football injury show any indication 
that the veteran was deliberately injured.

Following his discharge from the Navy, the claims file 
contains a long record of alcohol and drug abuse episodes, 
including arrest and incarceration for alcohol-related 
offenses.  VA outpatient records of 1989 note the veteran's 
multiple marriages and divorces and his complaints of 
emotional problems.  He was referred to Alcoholics Anonymous 
as part of his VA alcohol dependence treatment.  An April 
1989 initial assessment contains diagnoses of episodic 
alcohol abuse and rule-out personality disorder.  

The first indication of PTSD in VA treatment records is shown 
in 1996.  Vet Center screening records in 1996 note that the 
veteran reported that he had been beaten during his active 
service.  Beginning in June 1996, PTSD was noted among the 
veteran's diagnoses.  He was afforded an examination as part 
of his application for VA Vocation and Rehabilitation.

The report of a December 2000 VA examination shows that the 
veteran reported the following history and complaints.  He 
reported that he had on-the-job interpersonal relations 
problems.  He reported that he had been employed at the U.S. 
Postal Service from 1981 to 1992 as a mail handler; and was 
dismissed in 1992 for failure to report for work.  He was 
incarcerated from 1992 to 1993 and, following his release, he 
sustained a gunshot wound to the back secondary to a random 
shooting incident while he was on the way to an Alcoholics 
Anonymous meeting.  He required a year to fully recover from 
that injury.  He could not hold a steady job afterwards due 
to his pain, and therefore he resorted to doing odd jobs.  
From 1997 to 2000 he was again incarcerated, during which he 
enrolled in a pastry chef training as part of his 
rehabilitation efforts.  After examination, the examiner 
rendered Axis I diagnoses of alcohol dependence, in remission 
since 1997, and rule-out PTSD by a VA Compensation and 
Pension examination.

The report of a February 2003 examination notes the 
examiner's review of the claims file and electronic medical 
records and the examiner's notation of the veteran's many 
past psychiatric examinations.  The examiner also noted the 
past diagnosis of PTSD, though stressors related to that 
diagnosis were not detailed.  When the examiner specifically 
asked the veteran about his military experience, the veteran 
reported that he had a lot of problems during his active 
service, and he explained in detail his perception of having 
been mistreated and abused by superiors and other sailors.  
The veteran reported overall, that he was disliked and 
victimized.  

The veteran reported witnessing two deaths and he stated that 
he rendered first aid to the sailor killed by the cable.  The 
examiner noted that the veteran was somewhat tearful while 
mentioning that incident.  The veteran also reported an 
incident in which he and another sailor were both locked in 
the engine room by others who then started filling it with 
water.  The examiner noted that, taken in total the asserted 
events appeared to meet Criterion A for PTSD, but that they 
required verification by the RO.

After examination, the examiner rendered Axis I diagnoses of 
alcohol dependence, in early remission by the veteran's 
report; and PTSD.  The examiner noted that the veteran 
described some symptoms consistent with PTSD resulting from 
his claimed in-service stressors, but his primary emphasis 
was on his perceived victimization and abuse during his 
active service.  The examiner further noted that the veteran 
minimized the role of pre-military experiences, as well as 
the role of his alcohol dependence.  The examiner also noted 
that no obvious deception by the veteran was apparent with 
respect to his claimed stressors, and that they did appear to 
have contributed to some distress over the years.

The RO inquired of the U. S. Army and Joint Services Records 
Research Center (JSRRC) (then named the Center for Unit 
Records Research) in 2001.  The July 2001 JSRRC reply advised 
that, while the USS John F. Kennedy's deck logs for August 
1971 were not available at the Naval Historical Center, the 
1971 Command History of the vessel made no mention of an 
assault or the deaths of two pilots mentioned by the veteran.  
The veteran placed the sailors death aboard the USS Santa 
Barbara as having occurred in October 1972.  The deck logs 
for October 1972 were not available.  Deck logs for 1973 did 
not confirm the veteran's hospitalization in June 1973 as 
asserted by him.

The report of a July 2006 VA examination shows that the 
claims file was not available for review by the examiner.  
During that examination veteran reported the following 
stressor incidents: the 1971 death of a sailor killed by the 
snapped cable, aboard the USS Santa Barbara; the death of a 
corpsman due to a heroin overdose, after the veteran reported 
this to a superior but nothing was done; being bullied by a 
petty officer in the engine room; the death of a sailor who 
was killed by an ejection seat in 1970 aboard the USS John F. 
Kennedy; and the veteran's 1996 gunshot wound, which resulted 
in the loss of his spleen, left kidney, and pancreas.  

After examination, the report contains a diagnosis of chronic 
PTSD.  The examiner noted that the veteran reported his 
symptoms were present prior to his post-service gunshot 
wound; and that without a way of further confirming the 
veteran's reported history, it was as likely as not that his 
symptoms were connected to his asserted in-service stressors.

Because the examiner at the July 2006 VA examination did not 
have an opportunity to review the claims file in connection 
with that examination, the RO arranged for an additional VA 
examination.  That examination was conducted in September 
2007.  During the September 2007 VA examination, the examiner 
noted that he had reviewed the claims file and that he did 
not examine the veteran at that time.  

The September 2007 VA examination report contains a full 
discussion of previous VA examination reports.  Notably, the 
examiner stated that the December 2000 examination report did 
not reflect any significant reports of PTSD symptoms.  The 
examiner noted that at the 2003 VA examination, the veteran 
did not mention having been beaten while in service.  The 
examiner noted his own diagnosis at a previous VA examination 
in 2003-that the veteran's presentation was consistent with 
PTSD related to military stressors; though the primary 
emphasis was on the veteran's perception of victimization and 
harassment, which were not causally PTSD-related, and which 
were also thought to be consistent with the veteran's history 
of anger and victimization from childhood.
  
The September 2007 examiner noted that the veteran had never 
referenced the 1971 beating as a traumatic stressor during 
examinations.  The examiner noted that at the 2006 
examination, the veteran reported stressors involving the 
sailor reportedly killed by the cable, and the sailor killed 
by the ejection seat.  The examiner noted that those claimed 
stressors had not been confirmed, and that the 2006 examiner 
specifically noted his diagnosis was based exclusively on the 
veteran's self-report.

The examiner then assessed that the claims file was 
sufficient to render a reasonable opinion.  The examiner 
assessed that, despite numerous VA examinations over the 
years, the veteran had never identified a traumatic beating 
in September 1971 as a traumatic event associated with his 
claimed PTSD.  While it was possible the veteran's recall of 
abuse and harassment by other sailors and superiors was 
related to that beating, there was no clear 
psychiatric/medical evidence linking those two things.  
Further, the examiner added:

[I]n order for symptoms of [PTSD] to be related to the 
verified stressor from September of 1971, the veteran 
must be able to spontaneously recall and describe the 
event, attributing significant distress and re-
experiencing symptoms to the event.  The record does not 
provide evidence to this effect to the point of meeting 
the "least as likely as not" criterion.

(Emphasis added)  (Quotes in original)

The examiner's final observation was that, even if the 
veteran were re-interviewed and asked specifically about the 
beating, his self-report of symptoms related to it would be 
questionable in light of the absence of those reports having 
already occurred in the voluminous record.

Nothing in the claims file contradicts the 2007 VA examiner's 
assessment and opinion; and the probative evidence of record 
supports it.  First, the asserted September 1971 beating must 
be addressed further.  As noted earlier in this decision, the 
veteran has relied mostly on this claimed event as proof of a 
stressor linked to the diagnosed PTSD.  As observed by the 
2007 examiner, a September 1971 entry made aboard the USS 
John F. Kennedy in the service treatment records note the 
veteran was treated for a hematoma and swelling of the left 
eye.  Contemporaneously, both the treating corpsman as well 
as the treating physician noted he was scared, confused and 
frightened.  ("They are going to get me, I must leave."  
[sic])  

The veteran has repeatedly submitted the excerpt of that 
service treatment records entry as proof of his claim. When 
asked for any additional information he had or desired 
obtained pursuant to the 2004 Board remand, including more 
specific information related to all his claimed stressors, 
the veteran only resubmitted copies of the September 1971 
service treatment records entry.  The 1971 service medical 
record only confirms that the veteran was struck in the left 
eye by a fist; and that at the time, in connection with the 
injury, he was afraid of someone.  This is not collateral 
evidence as to whether it was in fact due to a group assault 
of the veteran or mutual fisticuffs.  Nonetheless, the 2007 
examiner accepted the event as verified.  Yet he still found 
no medical link between that event and the veteran's 
diagnosed PTSD.  In sum, the veteran has asserted that the 
1971 incident was a stressor linked to his PTSD; but as 
reflected in the 2007 VA examination, that claimed incident, 
though verified, has not been found to be linked to the 
diagnosis of PTSD.  Furthermore, none of the other claimed 
stressors has been verified.

Lastly, in the veteran's completed PTSD Questionnaire 
received in August 2000, he asserted that during hospital 
treatment of his elbow injury he was assaulted by three 
staffers who looked like doctors/officers.  He stated that 
for reasons cited in the questionnaire, they came in the room 
and grabbed his arm by the wrist and pulled it up in the air 
so hard that his arm broke and he passed out cold.  There 
are, however, no medical records, or personnel records, or 
any other evidence showing any indication that this occurred.

In summary, as discussed above, the September 1971 incident-
which is verified to the extent that the veteran was treated 
for injury to the head and was at that time afraid of some 
person or persons in connection with that injury-has not 
been linked by medical evidence to the diagnosis of PTSD.  
38 C.F.R. §§ 3.303, 3.304(f).  

With respect to the other claimed stressors discussed above, 
the claims file contains medical evidence partially meeting 
the requirements for entitlement to service connection for 
PTSD.  See 38 C.F.R. § 3.304(f).  Specifically, there is a 
diagnosis of PTSD, which has been linked by medical evidence 
to one or more of the other claimed in-service stressors.  
But though there is a diagnosis of PTSD, and medical evidence 
linking the current symptoms to an in-service stressor, there 
is, however, no credible supporting evidence of the 
occurrence of the claimed in-service stressors (other than 
the September 1971 incident/injury discussed above that was 
not found to be linked to the diagnosis of PTSD).  

With respect to these other claimed stressors, there is no 
contemporaneous indication in the record to suggest that the 
veteran was exposed to an event he perceived as traumatic-an 
event or events that he either experienced, witnessed, or was 
confronted with that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
himself or others.   

Thus, the diagnosis of PTSD is not based on a verified 
stressor.  To the extent that any such diagnosis may have 
been attributed to any inservice stressor, there is no 
evidence to substantiate any such stressor, and therefore 
that evidence is not probative.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (a medical opinion that is based on the 
veteran's recitation of medical and service history, and not 
his documented history, is not probative).   

In summary, the veteran is not shown to have been exposed to 
a verifiable stressor in service that has been linked by 
medical evidence to a current diagnosis of PTSD.  Therefore, 
the Board finds that the weight of the evidence does not show 
that the veteran has PTSD due to service.  As the 
preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Andrew P. Hinton
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


